Citation Nr: 1758338	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-28 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a neck disorder, to include as due to an undiagnosed illness,  or as secondary to a thoracolumbar disorder.

3.  Entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a bilateral hand disorder, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a headache disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a disorder manifested by memory loss, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to January 1994. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The case was previously remanded in January 2014.  

As noted in the January 2014 Board decision, given that the Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War and given that the RO has already considered several of his claims under 38 C.F.R. § 3.317 as undiagnosed illnesses, the Board pursuant to Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) will consider all claims under 38 C.F.R. § 3.317.  Therefore, the issues are as stated on the title page.

The issues of entitlement to service connection for a headache disorder, memory loss, and a bilateral hand disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran does not have a diagnosed chronic thoracolumbar disorder.

2.  The Veteran does not have a qualifying chronic disability manifested by thoracolumbar pain due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.

3.  The Veteran does not have a diagnosed chronic bilateral knee disorder.

4.  The Veteran does not have a qualifying chronic disability manifested by bilateral knee pain due to an undiagnosed illness or a chronic multisymptom illness manifested to a compensable degree.

5.  The Veteran's neck disorder did not have its onset during active service, and is not otherwise etiologically related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar disorder are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

2.  The criteria for service connection for a bilateral knee disorder are not met.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).

3.  The criteria for entitlement to service connection for a neck disorder are not met.  38 U.S.C. §§ 1110, 1112, 1113, 1117, 1118, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in October 2009.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, service connection for certain chronic diseases, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal complaints (excluding structural gastrointestinal disorders)) that is defined by a cluster of signs or symptoms, or any diagnosed illness that the Secretary determines, in regulations, warrants the presumption of service connection resulting from an illness or from any combination of illnesses manifested by one or more signs or symptoms such as those listed below.  The symptoms must be manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws of the United States.  38 C.F.R. § 3.317(a)(3-5).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98. 

The Veteran's DD-214 indicates active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  As such, the aforementioned Persian Gulf statutory and regulatory provisions are applicable in this case.

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Thoracolumbar and Bilateral Knee Disorder

The Veteran reports that he has back and bilateral knee pain related to his active service.

A review of the service treatment records (STRs) shows that the Veteran was seen for complaints of back pain in December 1989.  The note indicated the pain was located on the shoulder level with no radiation.  The Veteran was subsequently assessed with acute muscle spasm.  STRs also note the Veteran was seen for complaints of mid and low back pain in August 1991, during active service, which at that time, was assessed as possible sprained lower back.  In a subsequent undated note, the Veteran reported his back was worse and the Veteran was assessed with low back pain.  In a July 1992 report of medical history, the Veteran denied recurrent back pain and on clinical examination, the Veteran's spine was noted as normal.  There were no complaints regarding his knees during active service.  

Post-service private treatment records, the Veteran reported back pain in May 2000 after repetitious work, reaching for a sleeve over a heavy tray of mail at his employment at the post office.  The provider diagnosed rhomboid muscle strain.

Private treatment records in September 2001 note the Veteran was seen for back spasm and the provider diagnosed recurrent thoracic spasm.  

A September 2001 x-ray report of the thoracic spine noted an impression of mild kyphoscoliosis but that the thoracic spine was otherwise unremarkable.

A January 2002 private treatment record noted the Veteran's recurrent thoracic spasm pain.  

An April 2003 private treatment record noted the Veteran's diagnosis of recurrent rhomboid spasm.

A June 2003 private treatment record noted the Veteran was seen for right side back pain and was assigned a diagnosis of back sprain.    

A November 2005 private treatment record noted the Veteran's back, shoulder, and right arm pain.

A November 2006 VA treatment record noted the Veteran had knee pain once in a while.  The assessment was noted as arthralgia.  

A May 2007 VA treatment record noted the Veteran's complaint of left knee pain.  The noted included an assessment of left arthralgia.  

The Veteran submitted a letter in support of his back claim, received November 2009.  The Veteran reported that he had hurt his back while performing a strenuous activity.  He stated he was placed on light duty for a few days but that his back was never the same after the injury.  He reported that he subsequently self-treated his back pain with Bengay and over the counter medication.  He reported he hurt his back again in August of 1991 while conducting heavy lifting.  He stated that the medics informed him that he had sprained his back and he was placed on light duty and told to rest.  The Veteran reported that he subsequently had back pain more often and that he usually self-treated with rest and over the counter pain medicine.  However, he indicated that he was prescribed medication by his doctor at the VA due to the pain's severity.  He indicated he had to leave work because the back pain was so severe that he could barely move.  He reported that he did not do any heavy lifting so he would not aggravate his back.  

The Veteran submitted a letter in support of his bilateral knee claim, received November 2009.  The Veteran reported that his knees were in constant pain and that he did not run anymore because his knee pain was unbearable afterwards.  He reported that he relieved the pain with prescribed medication since he had been going to the VA.  He stated that he was not able to get down on the floor with his one year old grandson to play with him and that he was also unable to bend his knees for too long.  He stated he could barely move his knees after an extended period of time.

November 2009 VA treatment records noted the Veteran's complaints of chronic back pain with onset in the last few days.  The Veteran reported the pain came and went.  He indicated that he was hurting so bad that he had to leave work.  He also reported the pain medication was not helping the back pain like it should.  

In July 2010, the Veteran's wife submitted a letter in support of the Veteran's claim.  She reported that the Veteran constantly complained of his back pain and that if he was not complaining about his back, he was complaining about his knees, neck, hands, or headaches and that the symptoms were getting worse every day.  She indicated that she got really angry when he refused to go to the doctor when he had pain.  She reported that he placed heat and sometimes ice on his knees for pain and that the Veteran has stated that when his knees hurt, it was seriously painful.

August 2010 VA treatment records noted the Veteran was seen for complaints of continued stiffness and pain in his lower back and that he reported occasional arthralgia knees or elsewhere.  The note indicated the Veteran worked for the post office and that he was on his feet eight hours a day.  

A November 2015 VA treatment record noted the Veteran complaints of chronic knee pain.  

A January 2012 VA treatment record noted the Veteran's reports that his low back pain flared a few times a month and that he did some physical work at the post office which may strain it.  The note included an assessment of intermittent low back pain.  

An April 2015 VA treatment record noted the Veteran's chronic low back pain and that the Veteran took prescribed medication as needed.  

At a May 2016 VA examination, the Veteran reported experiencing a knotting type of pain in his back occasionally, maybe two to three times a month.  He reported the pain sometimes lasted 20 minutes to a few hours and that resting and stretching provided relief.  The VA examiner noted that although there was a history of several medical encounters for various upper, middle, and lower back pains, the examiner found that each episode was an acute strain or spasm of the muscle and never a chronic condition.  The examiner further noted that imaging continued to be non-contributory and no orthopedic or neurosurgical consultations have been ordered or completed.  The examiner noted that acute presentations were preceded by over exertion according to in-service history.  The examiner noted there was no continuity of symptoms or continuity of treatment, from acute episodes in-service to the Veteran's post-separation complaints identified.  The examiner noted that to date, there was no supported diagnosis of a spine condition, to include degenerative joint disease or degenerative disc disease.  The VA examiner also noted that after separation from active service in 1994, the Veteran worked full time for Walmart distribution for one year, filling orders and loading trucks.  The examiner noted the Veteran was on his feet eight hours a day.  The examiner noted the Veteran started working at the U.S. Post Office after that as a mail processor at first and from November 2013, the Veteran was a mail carrier.  The examiner noted the Veteran was on his feet all day.  The Veteran reported that he stayed fit by walking every day and carrying a mail bag that weighted up to 35 pounds.  After examination, the examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that there was no diagnosis for a chronic thoracic or lumbar spine disorder at the time of examination and none was identified in-service.  

At a May 2016 VA examination, the Veteran reported experiencing dull pain and stiffness in his knees occasionally, typically in the morning on awakening, sometimes at other times.  The examiner noted the Veteran's left and right knee had abnormal range of motion or was outside the normal range of motion but that there was no pain noted on examination.  The examiner noted that the Veteran's range of motion measurement abnormalities was associated with his age.  The examiner noted the Veteran did not have a current diagnosis associated with his knee complaints.  The VA examiner reiterated that after separation from active service in 1994, the Veteran worked full time for Walmart distribution for one year, filling orders and loading trucks.  The examiner noted the Veteran was on his feet eight hours a day.  The examiner noted the Veteran started working at the U.S. Post Office after that as a mail processor at first and from November 2013, the Veteran was a mail carrier.  The examiner noted the Veteran was on his feet all day.  The Veteran reported that he stayed fit by walking every day and carrying a mail bag that weighted up to 35 pounds.  After examination, the examiner opined that the Veteran's claimed bilateral knee disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that there is no diagnosis for a chronic knee condition, at the time of examination or in-service.  

In May 2016, the Veteran underwent a VA Gulf War examination to identify any disability patterns related to an undiagnosed illness or medically unexplained chronic multisymptom illnesses related to his exposures in the Gulf.  The examiner noted the Veteran's reports of back, neck, knee, hand and fingers disabilities, as well as headaches.  The examiner found that there were not any diagnosed illnesses for which no etiology was established and that there was no pattern of disability.   

In this case, the primary impediment to a grant of service connection is the absence of medical evidence of a diagnosis.  There is no medical evidence establishing that the Veteran suffers from a currently diagnosed chronic back disorder or a chronic bilateral knee disorder as a result of an injury during service.  There is no disputing the STRs that document treatment for back pain and that the STRs show no complaints of knee pain.  But merely establishing treatment for symptoms is not tantamount to establishing service connection because there also has to be chronic residual disability resulting from that condition or injury.  See Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent evidence to exist).

Also, as has been noted, the post-discharge evidence of record does not contain any evidence of a current diagnosis of a chronic back disorder or a chronic bilateral knee disorder.  Pain by itself is not disabling and in any event is not conclusive clinical evidence of a chronic disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  Here, there is no post-service objective evidence that the Veteran is currently being treated for chronic back disorder or chronic bilateral knee disorder.  In addition, the VA examiner did not indicate any identifiable pathology involving the back disorder or knee disorder despite his complaints, and the claims file contains no competent evidence refuting this opinion.  Simply put, in the absence of proof of present disability there can be no valid claim. 

The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  As for the back injuries treated in service, the most probative evidence suggests that it completely resolved by the time of service discharge and a continuing permanent disability was not present.  As for the bilateral knee disorder, there are no objective complaints noted during active service.  The VA examiner has specifically opined that the Veteran's in-service back injuries and complaints were acute in nature and that post-service complaints regarding back and knee pain are not chronic in nature.  

Moreover, there is also no objective indicator of a chronic disorder manifested by back and knee pain as required by 38 C.F.R. § 3.317(a)(3).  The Board notes that a central requirement for service connection is that objective evidence of a chronic disability perceptible to an examining physician be present.  To the extent that the Veteran's subjective complaints of back pain and bilateral knee pain are seen as evidence of an objective indication of chronic disability, the Board cannot ignore the VA examiner who essentially concluded there was no objective indicator of illness.  Additionally, there is no lay or medical evidence of non-medical indications of a chronic qualifying disability that is capable of independent verification.  

Therefore, the Veteran is not entitled to service connection under the presumption provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317 for his claimed thoracolumbar and bilateral knee disorders.  See Sabonis v. Brown, 6 Vet. App. 426, 460 (1994) (where the law and not the evidence is dispositive of the claim, the claim should be denied because of lack of entitlement under the law).

The Board also notes that there are also other confounding reasons for the Veteran's knee and back complaints, namely the physical nature of his employment.  The May 2016 VA examiner has reiterated the Veteran's employment as a U.S. post office mail carrier in which the Veteran is on his feet eight hours a day carrying a mail bag that weighed up to 35 pounds.  Private and VA treatment records have also indicated the physical toll the Veteran's employment has had on his back and knees.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).

Neck Disorder

The Board notes preliminarily that the Veteran has a 2010 diagnosis of mild degenerative arthritis of his cervical spine.  As there are objective indications that he has a history a known clinical diagnosis for his neck disorder, a claim that this disorder is due to an undiagnosed illness incurred during Persian Gulf service, pursuant to 38 C.F.R. § 3.317, is precluded.  See also VAOPGCPREC 8-98.  This issue will therefore be considered on a direct and secondary service connection basis.

STRs do not document complaints or findings related to the Veteran's claimed neck disorder.  

There is also no objective indication that the Veteran had a need for continued or ongoing medical care due to a neck disorder in the immediate years after his separation from active service in 1994.  The earliest relevant medical evidence was a December 1999 private treatment record of neck pain and a cervical x-ray report that noted an impression of a possible neuroforaminal narrowing that the provider believed was artefactual due to the degree of obliquity.  

A September 2001 cervical spine x-ray report noted the Veteran's cervical pain but the report revealed an impression of a negative finding in the cervical spine.  

A September 2009 VA treatment record noted the Veteran's neck pain was chronic and getting worse.  

A November 2009 VA treatment record noted the Veteran's complaints of chronic neck pain.  

The Veteran submitted a letter in support of his neck disorder claim, received November 2009.  The Veteran reported that he had been having neck pain since before he left active duty.  He stated that he did not know when the neck pain started but only that he was sure it started when he was serving in Germany.  He reported the pain was worst when the weather was cold.  He indicated that when the weather turned cold, his neck stiffened up and the pain was severe.  He stated he did not have regular motion in his neck and that he could not touch his chest with his chin or either shoulder with his chin.  He stated that he used over the counter medication for the neck pain but that it did not help the stiffness.  He stated that he worked through the pain during active service when he was younger and stronger.   

A February 2010 VA treatment record noted the Veteran's sometimes had neck stiffness in the morning and that he could hardly move it.  A subsequent x-ray report of the cervical spine in February 2010 noted an impression of mild osteophyte formation at the C5 vertebrae.  

In July 2010, the Veteran's wife submitted a letter in support of the Veteran's claim.  She reported that if the Veteran was not complaining about his back, he was complaining about his knees, neck, hands, or headaches and that the symptoms were getting worse every day.  She indicated that she got really angry when he refused to go to the doctor when he had pain.  

At a May 2016 VA examination, the Veteran reported dull pain and stiffness in his neck.  He reported during flare-ups, he had difficulty turning his neck.  The examiner noted a 2010 diagnosis of mild degenerative arthritis of the cervical spine.  After examination, the examiner opined that the Veteran's neck disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was that there was no diagnosis for a chronic spine condition and that there was no support for a diagnosis of a cervical spine condition in-service.  The examiner also opined that the Veteran's neck condition was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner noted that the diagnosis of mild DJD of the cervical spine was made 16 years after separation from active service.   

In May 2016, the Veteran underwent a VA Gulf War examination to identify any disability patterns related to an undiagnosed illness or medically unexplained chronic multisymptom illnesses related to his exposures in the Gulf.  The examiner noted the Veteran's reports of back, neck, knee, hand and fingers disabilities, as well as headaches.  The examiner found that there were not any diagnosed illnesses for which no etiology was established and that there was no pattern of disability.   

Based on the foregoing, the Board is unable to attribute the Veteran's diagnosed neck disability to his military service.  First there is no objective evidence of neck-related complaints or symptoms during active service, and pertinent complaints do not arise in post-service treatment records until five years after service.  A diagnosis of arthritis in his cervical spine was 16 years after separation from active service.  Although not a dispositive factor, the lapse in time between service and post-service medical symptoms may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  The Board also notes that since the Veteran was not diagnosed with arthritis in his neck under 38 C.F.R. § 3.309 within one year of service, service connection for a neck disability on a presumptive basis is not applicable.

Second, there is no competent medical evidence linking the diagnosed neck disability to the Veteran's military service as the VA examiner found no conclusive evidence that the Veteran suffered from symptoms related to a neck disability while in the service and there is no objective evidence of neck-related complaints during active service.  The VA opinion is highly probative as it is based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiner considered the Veteran's relevant medical, lay statements, and other history, aside from the results of his personal clinical evaluation, and the Veteran's belief that his neck disability had its onset during service.  As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's neck disability.  The claims folder contains no competent medical evidence refuting this opinion. 

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed neck disorder and service, the Board notes determining the etiology of neck disability (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the musculoskeletal system and understanding of the potential causes and risk factors of such a neck disability, and so is beyond the scope of knowledge of a lay person. 

In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his neck disability years after service, the probative value of his opinion is outweighed by that of the VA examiner, who clearly does have the expertise, training and education to address such etiology. 

The Veteran has also contended his neck disability is related to his back disability.  However, as noted above, service connection for the Veteran's claimed back disability has been denied.  As such, secondary service connection is not applicable.  

Accordingly, the preponderance of the evidence is against the neck disability claim and there is no reasonable doubt to be resolved.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for thoracolumbar disorder is denied.

Entitlement to service connection for bilateral knee disorder is denied.  

Entitlement to service connection for neck disorder is denied.  


REMAND

Regarding the issues of entitlement to service connection for headaches and memory loss, the Veteran contends that these disabilities are related to his head injury during active service.  The Board notes that the Veteran was provided VA examinations in May 2016 and July 2016.  After examination, the examiner opined that the Veteran's in-service head injury diagnosis was an acute "abrasion" and that there was no concussion and no support for TBI.  However, after a review of the record, the Board notes that the examiner failed to appropriately consider the details surrounding the head injury.  Although the examiner acknowledged the head injury occurred in November 1993 due to a fall that resulted in a loss of consciousness for 10 to 15 seconds, the noted diagnosis was not for an "acute abrasion" on the back of the Veteran's head as the VA examiner described.  A November 16, 1993 STR noted the Veteran had been seen for a headache after slipping and falling on slick ground in the rain when he had hit his head on a brick wall.  The November 16, 1993 STR indicated there was a mild abrasion on the back of the Veteran's head but the assessment was left blank.  The Veteran was seen for a follow up the next day for complaints of having headaches on one side of his head following his head injury.  The provider noted an assessment of head trauma, with "slight F/A."  Furthermore, on his July 1992 report of medical history, the Veteran reported a history of head injury resulting from a dispute.  Considering the STRs indicate the Veteran's injury was more severe than described by the May 2016 VA examiner and that not all applicable records was considered, the Board finds that another VA examination is warranted to determine if the Veteran experienced an in-service TBI and whether the purported headaches and memory loss are symptoms of TBI.  

Regarding the Veteran's skin disability on his bilateral hands, the Board notes that a review of the STRs show that the Veteran had repeatedly reported similar skin-related symptoms on his hands and fingers in May 1988, June 1989, April 1991, July 1991, and August 1993.  The Veteran had been diagnosed with dyshidrotic eczema during active service.  The Veteran and his wife's statements regarding the nature of the Veteran's bilateral hand ongoing symptoms of peeling and cracking skin are similar as those symptoms reported during active service.  The Veteran was provided a VA examination in May 2016.  During examination, the Veteran reported that he experienced seasonal problems with cracking and peeling of the skin on his fingertips at the change of seasons.  During examination, the examiner found no hand condition.  The Board finds there is nothing in the record to show the Veteran and his spouse's statements are not credible and considering the symptoms are seasonal, the Board finds that another VA examination is warranted, to be scheduled during a flare-up of the bilateral hand disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination to ascertain the nature and etiology of his headaches and memory loss.  Any necessary testing should be accomplished.  The examiner should review the claims folder and note that review in the report.  The examiner should address the following:

(a) State whether it is at least as likely as not (a 50 percent or greater probability) the Veteran's headaches and memory loss had its onset during active service or within one year thereafter, or is otherwise causally related to such service, to include in-service head trauma and/or exposure to environmental hazards while serving in the Gulf War. 

State also whether the Veteran's headaches and memory loss represent residuals of a TBI and, if so, the degree to which the TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

A full and complete rationale for all opinions expressed must be provided.

2.  Schedule the Veteran for a VA skin diseases examination during a time in which the Veteran is experiencing a flare up of his claimed skin rash disability on his bilateral hands.  All such efforts shall be documented in the claims file.  If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file. 

The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be included in the examination report.  For each skin disability on the Veteran's bilateral hands found on examination, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability is related to the Veteran's military service, to include exposure to environmental hazards while serving in the Gulf War.

A full and complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


